Citation Nr: 1004044	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  05-06 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney at 
Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from December 1971 to 
November 1974 and from August 1976 to August 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which denied the claim.

By a January 2007 decision the Board denied the claim.  The 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  Thereafter, by an 
October 2008 memorandum decision, the Court vacated the 
Board's decision and remanded the matter for further 
proceedings consistent with the memorandum decision.  

For the reasons detailed below, the appeal is REMANDED in 
order to comply with the instructions of the Court's 
memorandum decision.  VA will notify the Appellant if further 
action is required.

As an additional matter, the Board notes that the Veteran's 
attorney submitted a motion in July 2009 requesting that a 
subpoena be issued pursuant to 38 U.S.C.A. § 5711 (West 2002) 
to compel the statement of WS.  However, a statement was 
subsequently submitted from WS through the Veteran's attorney 
dated later that same month.  Consequently, the Board sent 
correspondence to the attorney requesting clarification as to 
whether a subpoena was still desired in this case.  In 
January 2010, the Board received correspondence from the 
attorney withdrawing the subpoena request provided WS's 
statement is of record (which it is).  Therefore, no further 
action is required on this matter.




REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  As detailed below, the Court 
essentially determined in its October 2008 memorandum 
decision that VA had failed to satisfy the duty to assist.

Specifically, in the January 2007 decision the Board 
determined that no VA examination was necessary in this case.  
However, the Court concluded that the Board's decision not to 
order a VA medical examination was not in accordance with 
law, and must be set aside.  In making this determination, 
the Court found that the Board fundamentally erred in its 
analysis of lay evidence of record.  Specifically, the Board 
did not acknowledge that the Veteran, as a lay person, was 
competent to provide evidence regarding symptoms "capable of 
lay observation" and that such evidence could be sufficient 
to meet the "low threshold" articulated in McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Further, the Court stated 
that the Board's determination in the January 2007 decision 
that "vision fluctuations while in boot camp as well as 
numbness in the right leg and hands during service" were not 
manifestations of multiple sclerosis amounted to the Board 
reaching a medical conclusions, which the Board was precluded 
from making, pursuant to Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

In view of the foregoing, the Board finds that a remand is 
required to provide the Veteran with a VA examination in 
order to address the etiology of his multiple sclerosis.  
Further, it is also clear from the Court's decision that such 
an examination must take into account the Veteran's account 
of his symptomatology of vision fluctuations and numbness in 
the right leg and hands.  

Since an examination is deemed necessary in the instant case, 
the Veteran is hereby informed that 38 C.F.R. § 3.326(a) 
(2009) provides that individuals for whom examinations have 
been authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 address 
the consequences of a Veteran's failure to attend his VA 
examination.  Specifically, at (a) it provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
"good cause," fails to report for such examination, action 
shall be taken.  At (b), it is provides that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

A review of the Court's decision also reveals that it 
believed that VA erred in failing to request additional 
records from the Social Security Administration (SSA).  
Specifically, although the Court acknowledged that medical 
records "used to make [the SSA benefits] determination were 
attached" to the response VA received when it requested 
information from the SSA, the Court stated that it was not 
clear that the records provided by the SSA to VA included all 
medical records in its possession given the wording of VA's 
records request.  Therefore, on remand the Court stated that 
the Board should ensure all potentially relevant records had 
been obtained from SSA and explain how VA had complied with 
its duty to assist the Veteran.  Consequently, the Board 
finds that a remand is also required to obtain any additional 
records in possession of the SSA that are not currently on 
file.  

In this regard, the Board further notes that the most recent 
treatment records on file when the RO last adjudicated the 
case via the February 2005 Statement of the Case (SOC) were 
dated in 2004.  Since it has been more than five years since 
the date of these records, the Board concludes that while the 
appeal is in remand status a request should also be made to 
obtain all treatment records for the Veteran's multiple 
sclerosis that have been created subsequent to that time.  
See 38 U.S.C.A. § 5103A(b).  

As an additional matter, the Board notes that the January 
2007 Board decision acknowledges that the Veteran had not 
been apprised of the specific information regarding 
disability rating(s) and effective date(s) as required by the 
Court's decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Although the Board found, at that time, that this 
lack of notification did not prejudice adjudication of the 
appeal, inasmuch as a remand is already required in this case 
the Board concludes that while on remand the Veteran should 
be provided with this requisite notice.

Lastly, the Board finds that a remand for a supplemental 
statement of the case (SSOC) is required in this appeal 
because in December 2009 the Board received additional 
pertinent evidence from the Veteran's attorney without a 
waiver of agency of original jurisdiction review.  See 
38 C.F.R. §§ 19.31, 20.1304(c) (2009).  

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should send the Veteran 
updated VCAA notice in accordance with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO/AMC should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for multiple sclerosis since 2004.  After 
securing any necessary release, the 
RO/AMC should obtain those records not on 
file.  If any of the pertinent records 
are not available, or if the search for 
the records yields negative results, that 
fact should clearly be documented in the 
claim's file, and the claimant and his 
representative notified in writing as 
well as offered an opportunity to 
respond.  As to any Federal records, if 
they cannot be secured, a written 
unavailability memorandum must be 
prepared and added to the claim's 
folders.

3.  The RO should contact the SSA and 
request that they send VA all medical 
records in its possession pertinent to 
the appellant's claim for SSA disability 
benefits as well as any subsequent 
records generated in connection with his 
continued entitlement to these benefits.  
If the records are not available, or if 
the search for the records yields 
negative results, that fact should 
clearly be documented in the claim's file 
and the claimant and his representative 
notified in writing as well as offered an 
opportunity to respond.  Because these 
are Federal records, efforts to obtain 
the requested records should be ended 
only if it is concluded that the records 
sought do not exist or that further 
efforts to obtain those records would be 
futile.  Moreover, because these are 
Federal records, if they cannot be 
secured, a written unavailability 
memorandum must be prepared and added to 
the claim's folders.

4.  After undertaking the above 
development to the extent possible, the 
Veteran should be afforded an examination 
to address the etiology of his multiple 
sclerosis.  The claim's folders should be 
made available to the examiner for review 
before the examination and the examiner 
should indicate that the claim's folders 
were reviewed.  Following examination of 
the Veteran, the examiner must provide an 
answer to the following question:

Is it at least as likely as not (50 
percent or greater likelihood) that 
the Veteran's multiple sclerosis was 
incurred in or otherwise is the 
result of his active military 
service.  

A complete rationale for any opinion 
expressed should be provided, and should 
reflect consideration of the Veteran's 
account of symptomatology since service 
as well as the medical history documented 
by the evidence of record. 

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

5.  Thereafter, the RO/AMC should review 
the claim's folders to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO/AMC 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO/AMC should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional 
development deemed necessary, the RO/AMC 
should readjudicate the issue on appeal.  
If the benefit requested on appeal is not 
granted to the Veteran's satisfaction, 
the Veteran and his attorney should be 
furnished a SSOC which addresses all of 
the evidence obtained since the issuance 
of the February 2005 SOC including the 
evidence that was received by the Board 
in December 2009 as well as provides 
notice of 38 C.F.R. § 3.326.  The Veteran 
and his representative should thereafter 
be afforded an opportunity to respond to 
the SSOC before the appeal is returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
NEIL T.WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

